Cleanup in Europe and Let's do it World 2012 (written declaration)
Ladies and gentlemen, written declaration 0003/2011 submitted by Mrs Jordan Cizelj, Mrs Gomes, Mrs Lepage, Mrs Morkūnaitė-Mikulėnienand Mr Tarand on Cleanup in Europe and Let's do it World 2012 has been signed by the majority of Parliament's component Members. In accordance with Rule 123, it will be forwarded to its addressees and published in the Texts Adopted of this sitting, together with the names of the signatories. As far as I know, Mrs Jordan Cizelj wanted to say something about this. Mrs Jordan Cizelj, you have the floor.
(SL) Mr President, ladies and gentlemen, first of all, I want to thank you for the support you have given to this written declaration. With this declaration, we have shown our commitment to a clean environment in this year's European Year of Volunteering. However, I would invite you not to stop at just this signature, but to help ensure that next year, in 2012, this action, that is, the one-day action to clean up our environment, becomes a success in as many countries as possible, in even more countries than has been the case so far, and, in that way, to support environmental groups in your countries.
Mr President, I want to thank everybody for supporting this initiative. I will be very brief. It has been a pleasure to work under the surveillance of Ms Jordan Cizelj and in cooperation with Ms Gomes, Ms Morkūnaitė-Mikulėnienand Ms Lepage. This is a genuine citizen's initiative, and will show how citizens can guide Europe to a better future.
However, knowing the controversy around written declarations, and the differing opinions about their usefulness, I would like to apologise to those Members who felt offended by our campaign, and to repeat the promise I made to the chair of my subcommittee, Mr Danjean: I promise not to start a written declaration again during this parliamentary term.
I hope you will help me to keep my promise, and I hope we will all meet again on the Action Day in 2012.